Citation Nr: 0922045	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  99-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased rating for residuals of a 
fractured left wrist, evaluated noncompensable prior to 
November 21, 2002, and evaluated as 10 percent disabling on 
and after that date.

3.  Entitlement to an increased rating for residuals of a 
liver injury, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from December 1969 to November 
1973.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO, 
among other things, denied service connection for a cervical 
spine disability and denied increased ratings for residuals 
of a left wrist fracture and residuals of a liver injury, 
each of which was then rated noncompensable.

In October 1999, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In October 2000, the Board denied the claim for a compensable 
rating for left wrist injury residuals, granted a rating of 
10 percent for liver injury residuals, and remanded the claim 
for service connection for a cervical spine disability, after 
finding that claim to be well grounded.  The Board notes that 
the RO implemented the Board's grant of an increased rating 
for liver injury residuals in a November 2000 rating decision 
in which it increased the rating for this disability to 10 
percent, effective the May 21, 1997 date of claim.

The veteran appealed the Board's denial of the increased 
ratings claims to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2001, the parties filed 
a joint motion with the Court to vacate and remand the 
Board's October 2000 decision to the extent that it denied a 
compensable rating for left wrist injury residuals and a 
rating in excess of 10 percent for liver injury residuals.  
By Order dated November 2001, the Court granted the joint 
motion, vacating the Board's decision in accordance with the 
joint motion and remanding these matters to the Board for 
further proceedings consistent with the joint motion.  In 
July 2002, the Board remanded these two claims for further 
evidentiary development.

In a January 2003 supplemental statement of the case (SSOC), 
the RO denied service connection for a cervical spine 
disability, continued the 10 percent rating for liver injury 
residuals, and granted a 10 percent rating for left wrist 
fracture residuals, effective November 21, 2002.  With regard 
to the left wrist fracture residuals, the Board notes that 
the increase from 0 to 10 percent was effective after the 
date of claim; consequently, the issue has been 
recharacterized to reflect that different ratings have been 
assigned for different portions of the appeal period.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The veteran appealed the Board's July 2003 denial of the 
service connection and increased ratings claims to the Court.  
In July 2008 the parties filed a joint motion with the Court 
to vacate and remand the July 2003 Board decision.  By Order 
dated July 2008, the Court granted the joint motion, vacating 
the Board's decision in accordance with the joint motion and 
remanding these matters to the Board for further proceedings 
consistent with the joint motion.

The Board notes that jurisdiction over this case has been 
transferred from the Winston-Salem, North Carolina RO to the 
Wichita, Kansas RO.

Based on the instructions in the July 2008 joint motion, as 
explained below, the matters on appeal are again being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.



REMAND

The parties to the joint motion noted that there are two 
letters in the claims file relating to notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)).  See joint motion, at 2.  Those 
two letters, dated July 11, 2001 and July 24, 2002, do not 
identify what was needed to substantiate either a claim for 
service connection or a claim for an increased rating.  Id.  
Proper VCAA notice must, among other things,  inform a 
veteran of any information and evidence not of record that is 
necessary to substantiate his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  Moreover, as noted 
by the parties to the joint motion, the duty to notify under 
the VCAA "is not satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  See Joint motion, at 2 (quoting Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (2006)).

In addition, since the Board's July 2003 denial of the 
veteran's claims, the Court has further elucidated the VCAA's 
notice requirements with regard to both service connection 
and increased ratings claims.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  The Dingess Court also held that, in rating 
cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

Thus, as requested by the Veteran's attorney in his November 
2008 additional argument in support of appeal, a remand of 
these matters for appropriate VCAA notice is warranted.  
Moreover, given that the most recent VA examinations as to 
the veteran's left wrist fracture and liver injury residuals 
were in November 2002, the RO should consider whether the 
record adequately reveals the current state of the veteran's 
left wrist fracture and liver injury residuals.  See Hart v. 
Mansfield, 21 Vet. App. at 508 (VA's duty to assist a veteran 
includes providing a thorough and contemporaneous examination 
when the record does not adequately reveal the current state 
of the veteran's disability, i.e., when the evidence 
indicates that the current rating may be incorrect due to the 
passage of time and a possible increase in disability).

On remand, the RO should give the veteran another opportunity 
to present information and/or evidence pertinent to the 
claims for service connection for a cervical spine disability 
and for increased ratings for left wrist fracture and liver 
injury residuals, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter to the veteran should inform 
the veteran of any information and evidence not of record 
that is necessary to substantiate the service connection 
claim and the increased ratings claims, and of the respective 
responsibilities of VA and the veteran in providing or 
obtaining additional evidence.  The RO should also ensure 
that its notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
specifically as regards disability ratings and effective 
dates-as appropriate.

In addition, the RO should ensure that its notice to the 
veteran meets the requirements of the recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The RO 
should so by advising the veteran that he may submit evidence 
showing the effects of the worsening or increase in severity 
of his left wrist fracture and liver injury residuals 
disability upon his employment and daily life, and providing 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation for these 
disabilities.  The RO should also inform the veteran that, as 
to his left wrist injury residuals, he is receiving the 
maximum schedular rating under the diagnostic code pursuant 
to which this disability is rated, 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5215, but that he can receive a higher 
rating under DC 5214 if there is ankylosis of the wrist, or, 
alternatively, if the evidence reflects that there is 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when his symptoms are most prevalent ("flare-ups") 
due to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  In addition, as to the liver injury 
residuals, the veteran should be informed that residuals of 
injury to the liver are rated under 38 C.F.R. § 4.114, DC 
7311 either as adhesions of the peritoneum under DC 7301, 
cirrhosis of the liver under DC 7312, or chronic liver 
disease without cirrhosis under DC 7345.  The specific 
ratings higher than 10 percent under each of those diagnostic 
codes should also be described, and it should be noted that 
the regulations pertaining to disabilities of the liver were 
amended effective July 2, 2001 (during the appeal period), 
with the former version of DC 7311 providing that residual 
disability of the liver should be rated as peritoneal 
adhesions.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims for service connection for a cervical 
spine disability and for increased ratings for left wrist 
fracture and liver injury residuals, to include new VA 
examinations as to the current severity of the disabilities 
for which the veteran is claiming increased ratings, if 
warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.

The RO should inform the veteran of any 
information and evidence not of record 
that is necessary to substantiate the 
service connection claim and the 
increased ratings claims, and explain the 
respective responsibilities of VA and the 
veteran in obtaining or providing 
additional information.
 
The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
disability ratings and effective dates-
as appropriate.  The RO should also 
ensure that its notice meets the 
requirements of Vazquez-Flores v. Peake, 
cited above, by advising the veteran that 
he may submit evidence showing the 
effects of the worsening or increase in 
severity of his disability upon his 
employment and daily life, providing 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation, and providing notice of the 
criteria applicable to the veteran's left 
wrist fracture, in particular the 
criteria for higher ratings under 
38 C.F.R. § 4.71a, DCs 5214 and 5215 as 
well as the DeLuca factors, as explained 
above, and the criteria for higher 
ratings for his liver injury residuals, 
in particular, 38 C.F.R. § 4.114, DC 7311 
and the diagnostic codes cited therein, 
as explained above.

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted (to 
include new VA examinations as to the 
current severity of the disabilities for 
which the veteran is claiming increased 
ratings, if the RO finds that such 
examination is warranted), the RO should 
readjudicate the claims for service 
connection for cervical spine disability 
and increased ratings for left wrist 
fracture and liver injury residuals, in 
light of all pertinent evidence and legal 
authority.

5.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2008).

